Citation Nr: 9911529	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-49 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension secondary 
to organic brain syndrome or temporal lobe epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1972 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the veteran's claim for 
service connection for hypertension secondary to his service-
connected organic brain syndrome or temporal lobe epilepsy.  
The veteran filed a timely appeal to this adverse 
determination.  The veteran's claims file was subsequently 
transferred to the RO in Fargo, North Dakota.


FINDING OF FACT

The veteran has not submitted competent evidence which 
indicates that his current hypertension is etiologically 
related to a service-connected disability, to include organic 
brain syndrome and/or temporal lobe epilepsy.


CONCLUSION OF LAW

The veteran's claim for service connection for hypertension 
secondary to organic brain syndrome or temporal lobe epilepsy 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet.App. 
429, 448 (1995) (en banc).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1998 (hereinafter, the "Court"), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim for service 
connection for hypertension secondary to organic brain 
syndrome or temporal lobe epilepsy includes his service 
medical records, which are negative for any reported 
complaint or diagnosis of, or treatment for, hypertension.

The first evidence of treatment for hypertension is found in 
a VA medical certificate dated in January 1995.  This 
diagnosis is confirmed in subsequent VA outpatient treatment 
notes from that date through January 1997, which indicate 
that the veteran was being treated with prescription anti-
hypertensive medication.  No opinions regarding the etiology 
of the disorder were provided, although a March 1995 
treatment record did note a history of hypertension beginning 
four years earlier.

In February 1997, the veteran testified at a hearing before 
an RO hearing officer.  At that time, the veteran 
acknowledged that he was first diagnosed with hypertension in 
the early 1990's.  However, he stated that he had been having 
headaches ever since service, and he believed that these 
headaches were indicative of hypertension.

In addition, the veteran submitted several book articles and 
an excerpt from the Merck Manual, variously dated, regarding 
such topics as organic brain syndrome, seizures, headaches 
and hypertension, which he testified supported his contention 
of a linkage between these disorders.

In an effort to determine the etiology of the veteran's 
hypertension, in July 1997 the RO requested medical opinions 
from several VA physicians regarding whether the veteran's 
headaches were secondary to his head injury, and whether his 
hypertension was secondary to his service connected 
chronic/organic brain syndrome or epilepsy.  The claims file 
was made available to the examiners, and their attention was 
specifically drawn to "the medical treatises provided by the 
veteran regarding these issues."

The RO received three medical opinions.  In the first 
opinion, dated in July 1997, a staff physician-psychiatrist 
stated "[i]n my medical opinion, the veteran's headaches can 
be secondary to his head injury.  But his hypertension is a 
separate condition from the brain syndrome and epilepsy.  It 
is not secondary to the chronic brain syndrome or epilepsy."

In the second opinion, dated in August 1997, a physician 
stated her opinion that "Chronic Brain Syndrome and epilepsy 
are not causes of hypertension.  During epileptic seizures, 
the blood pressure elevates transiently but should return to 
normal after the episodes.  His BP elevation is persistent 
and is controlled only by antihypertensive medications."

Finally, in the third opinion, also dated in August 1997, the 
Chief Medical Officer stated that "[h]eadache can be due to 
a head injury in the past but its relationship to one another 
(HA and head injury) can be very difficult to ascertain or 
verify and treat, especially if there is litigation or if 
demands are being made.  Epilepsy and Chronic Brain Syndrome 
are not causes of HPN."

A review of this evidence indicates that while the veteran 
clearly suffers from current hypertension, there is no 
evidence that the disorder was present during service or 
during the one-year presumptive period following his 
discharge from the military.  Furthermore, there is no 
competent medical evidence which links the disorder to his 
service-connected organic brain syndrome or temporal lobe 
epilepsy.  On the contrary, the only medical evidence which 
addresses the issue, i.e., the three VA medical opinions 
rendered in July and August 1997, all definitively state that 
the veteran's hypertension is not related to his 
chronic/organic brain syndrome or epilepsy.

Indeed, the only evidence which purports to link the 
veteran's current hypertension with his service-connected 
organic brain syndrome or epilepsy consists of statements by 
the veteran himself, as set forth during his February 1997 
hearing and in various correspondence sent to VA.  The Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his hypertension.  As it 
is the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995), citing Grottveit, in which 
the Court held that an appellant does not meet his or her 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's statements do not provide competent 
evidence of the required nexus.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for hypertension secondary to organic brain 
syndrome or temporal lobe epilepsy, and the claim must be 
denied on that basis.  As the duty to assist is not triggered 
here by the submission of a well-grounded claim, the Board 
finds that VA has no obligation to further develop the 
veteran's claim.  See Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for hypertension.  Although the veteran claimed in 
a statement received by VA in March 1998 that numerous 
service medical records are missing, including records from 
Fort Dix, New Jersey, Fort Lee, Virginia, Fort Ord, 
California, Oakland Army Base, Berlin and Walter Reed, he 
also stated in this letter that he was not treated for 
hypertension in service at any of these facilities.  On the 
contrary, he stated that he was first treated for the 
disorder in 1993 in Oregon, some 16 years after discharge.  
Therefore, the Board concludes that these service medical 
records, by the veteran's own admission, would not be 
relevant to the issue of the etiology of the veteran's 
current hypertension.  See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (holding that the duty to assist does not 
attach where evidence, even if obtained, would make no 
difference in the result of the case).  Accordingly, there is 
no further duty on the part of VA to inform the veteran of 
the evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for hypertension secondary to service-
connected organic brain syndrome or temporal lobe epilepsy is 
denied.





		
	JOHN R. PAGANO 
	Acting Member, Board of Veterans' Appeals



 

